Per curiam.
This is the fourth citation for contempt by the wife against the husband since their temporary alimony order *71was entered in July, 1978. The trial court held him in criminal contempt and sentenced him to two weeks in jail with a $200 fine. Code Ann. § 24-2615. The evidence supports the trial court’s order. Ensley v. Ensley, 239 Ga. 860 (238 SE2d 920) (1977). The other enumerations of error are controlled by Hopkins v. Hopkins, 244 Ga. 67 (1979), where this same husband was held in criminal contempt for failing to make his payments, and sentenced to two weekends in jail.
Submitted June 22, 1979
Decided July 2, 1979
Rehearing denied July 18, 1979.
William V. Hall, Jr., for appellant.
Robert P. Mallis, for appellee.

Judgment affirmed.


All the Justices concur, except Jordan, J., who dissents.